Citation Nr: 0620651	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

6.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

7.  Entitlement to a higher level of special monthly 
compensation (SMC) based on loss of use of a creative organ.

8.  Entitlement to an effective date earlier than August 12, 
2002, for the grant of service connection for right ear 
hearing loss.

9.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In a December 1970 rating decision, service connection was 
denied for bilateral hearing loss.

In the August 2003 rating decision, service connection was 
granted for type II diabetes mellitus and a 20 percent 
disability rating was assigned effective August 14, 2001.  
Service connection was granted for peripheral neuropathy of 
both lower extremities, and 10 percent disability ratings 
were assigned effective August 14, 2002, for each lower 
extremity.  Service connection was granted for tinnitus, and 
a 10 percent disability rating was assigned effective August 
14, 2002.  Service connection was granted for erectile 
dysfunction, and a zero percent disability rating was 
assigned effective August 14, 2002.  Special monthly 
compensation based on loss of use of a creative organ was 
granted effective August 14, 2002.  Service connection was 
granted for right ear hearing loss based upon a reopened 
claim, and a zero percent disability rating was assigned 
effective August 14, 2002.  The RO apparently reopened the 
claim of service connection for left ear hearing loss and, on 
a de novo basis, denied the claim.  However, in such 
circumstances, the Board must first determine whether new and 
material evidence has been submitted before reopening the 
claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.).  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) (the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim).

In October 2003, the veteran filed a Notice of Disagreement 
with the denial of service connection for left ear hearing 
loss; the effective date of the grant of service connection 
for right ear hearing loss; the disability ratings assigned 
for diabetes mellitus, peripheral neuropathy of both lower 
extremities, erectile dysfunction, tinnitus, and right ear 
hearing loss; and the amount of special monthly compensation 
based on loss of use of a creative organ.  In July 2004, the 
RO issued a Statement of the Case on these issues, and the 
veteran perfected an appeal in September 2004 by filing a VA 
Form 9.

As for the claim of an increased rating for tinnitus, this 
issue is subject to a stay at this time.  The United States 
Court of Appeals for Veterans Claims (the Court), in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), reversed a decision of the 
Board which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagreed with the Court's decision in Smith 
and appealed that decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the VA Secretary has imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veteran's 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss in a December 
1970 rating decision.  

2.  The evidence received since the December 1970 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for left ear 
hearing loss, and does not raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence shows that the veteran's 
diabetes mellitus requires insulin and a restricted diet but 
does not require regulation of activities.

4.  The competent medical evidence reveals that the veteran's 
peripheral neuropathy of the left lower extremity is mild in 
severity.

5.  The competent medical evidence reflects that the 
veteran's peripheral neuropathy of the right lower extremity 
is mild in severity.

6.  A May 2003 VA audiological examination shows that the 
veteran has an average pure tone threshold of 31 decibels in 
the right ear, with speech recognition ability of 96 percent.

7.  The competent medical evidence indicates that the veteran 
does not have a penile deformity.

8.  The veteran is receiving the maximum amount of special 
monthly compensation based on loss of use of a creative 
organ.

9.  The competent medical evidence reflects that the veteran 
has not lost at least the use of a foot, a hand, or both 
buttocks; that he does not have blindness in an eye with at 
most having only light perception, deafness of both ears 
(having an absence of air and bone conduction), or complete 
organic aphonia with an inability to communicate by speech; 
and that he is not permanently bedridden and is not so 
helpless as to be in need of regular aid and attendance.  

10.  The veteran does not have a service-connected disability 
rated as 100 percent disabling.

11.  On August 14, 2002, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, to reopen 
the claim for service connection for bilateral hearing loss.

12.  Service connection for right ear hearing loss was 
granted in August 2003 with an August 14, 2002, effective 
date. 

13.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for bilateral hearing loss prior to August 14, 
2002.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision denying the claim for 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the December 1970 rating 
decision is not new and material evidence as to the claim for 
service connection for left ear hearing loss, and the claim 
for service connection for left ear hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.385 (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent for type II diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, 
Diagnostic Code 7913 (2005).

4.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 8599-8521 (2005).

5.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.124a, Diagnostic Codes 8599-8521 (2005).

6.  The criteria for an initial compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2005).

7.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2005).

8.  The criteria for entitlement to SMC at a rate in excess 
of that payable pursuant to 38 U.S.C.A. § 1114(k) for loss of 
use of a creative organ only are not met. 38 U.S.C.A. §§ 
1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2005). 

9.   The criteria for an effective date prior to August 14, 
2002, for the grant of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues decided herein has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
October 2002 and October 2004, whereby the veteran was 
advised of the provisions relating to the VCAA.  In an 
October 2002 letter, the RO told the veteran about the 
evidence necessary to establish service connection for 
diabetes mellitus.  

Another October 2002 letter from the RO told the veteran that 
"[n]ew evidence means existing evidence not previously 
submitted to agency decisionmakers" and that "[m]aterial 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim."  
October 2002 letter, page 1.  That October 2002 letter 
informed the veteran that "[n]ew and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim."  Id.  The October 
2002 letter also advised the veteran of what the evidence 
must show to establish service connection for hearing loss.  
Id; see also Kent v. Nicholson, No 04-181 (U.S. Vet. App. 
Mar. 31, 2006).

In the October 2004 letter, the RO told the veteran that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
October 2004 letter, page 6.

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
VCAA letters, the RO advised the veteran to identify any 
additional medical evidence and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each relevant health 
care provider.  In addition, in the October 2004 VCAA letter, 
the RO informed that VA would assist him by providing a 
medical examination or getting a medical opinion if VA 
decides that it is necessary to make a decision on his claims 
(the veteran was afforded VA examinations in May and June 
2003).

With regard to evidence that VA would attempt to obtain on 
his behalf, in the VCAA letters, the RO offered to attempt to 
obtain any evidence for which the veteran submitted a VA Form 
21-4142.  In the October 2004 VCAA letter, the veteran was 
told that VA was responsible for getting relevant records 
from any Federal agency, which may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  The veteran was also informed that 
VA would make reasonable efforts to get relevant records not 
held by a Federal agency, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

In the October 2002 VCAA letters, the RO informed the veteran 
that he may submit any evidence that the RO needed for his 
claims.  In the October 2004 letter, the RO specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claims.  Thus, the VCAA letters 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
with regard to the left ear hearing loss issue, this claim 
was adjudicated by the RO in August 2003, after the October 
2002 VCAA letter.  Therefore, the timing of the VCAA notice 
is not at issue with regard to this claim.  As to the 
increased rating claims regarding diabetes mellitus, 
peripheral neuropathy, and right ear hearing loss and the 
earlier effective date claim, although the RO assigned 
disability ratings and effective dates in August 2003, prior 
to the issuance of the VCAA letter in October 2004, a 
previous VCAA letter was provided to the veteran in October 
2002.  That VCAA letter of necessity dealt with the veteran's 
service connection claims, which were granted in August 2003.  
Nonetheless, it is applicable to the subsequently raised 
increased rating claims and earlier effective date claim as 
well.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As for the 
increased rating claim regarding erectile dysfunction, the RO 
assigned a disability rating in August 2003 prior to the 
October 2004 VCAA letter and the RO did not address erectile 
dysfunction in the October 2002 VCAA letter regarding 
diabetes mellitus.  However, the veteran was allowed the 
opportunity to present evidence and argument in response to 
the October 2004 VCAA letter.  The Board accordingly finds 
that there is no prejudice to the veteran.  Furthermore, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue, 
and elements (2) and (3) are not at issue with regard to the 
all of the claims except for the left ear hearing loss as 
service connection has already been granted for diabetes 
mellitus, peripheral neuropathy of the lower extremities, 
erectile dysfunction, and right ear hearing loss.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
current levels of disability and effective date.  The 
veteran's claim of entitlement to service connection for left 
ear hearing loss was denied based on elements (2) and (3), 
current existence of a disability and relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those two crucial elements. 

Because the Board concludes below that new and material 
evidence has not been submitted to reopen the claim of 
service connection for left ear hearing loss, any questions 
as to the assignment of a disability rating or an effective 
date are rendered moot.  Moreover, with respect to the 
increased rating claims, because the Board concludes below 
that the claims for increased ratings for diabetes mellitus, 
peripheral neuropathy of both lower extremities, right ear 
hearing loss, and erectile dysfunction, and additional SMC 
are denied, any question as to the appropriate effective date 
to be assigned for those disabilities are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran). 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
decided herein have been identified and obtained, to the 
extent necessary.  The evidence of record includes service 
medical records, private medical records, and reports of VA 
examinations.

The Board notes that the veteran's last examinations with 
regard to his service-connected disabilities were in May and 
June 2003.  However, the veteran has not identified any 
evidence showing treatment or worsening of the service-
connected disabilities.  Thus, there is no indication that 
another examination is warranted.

Moreover, and crucially, a review of the record reveals that 
no amount of development could change the evidentiary posture 
of the issue of an earlier effective date for the grant of 
service connection for right ear hearing loss.  That is, the 
outcome of this earlier effective date claim hinges 
exclusively on documents which were filed, and thus made part 
of the record, from 1970 to 2002.  See Dela Cruz, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  The veteran has not expressed a 
desire for a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations for new and material evidence 
to reopen claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2005)).  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen service connection for left ear hearing loss was 
initiated in August 2002, his claim for service connection 
for left ear hearing loss will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis for whether new and material evidence has been 
received to reopen a claim of service connection for left ear 
hearing loss.

The "old" evidence

The evidence of record at the time of the December 1970 
rating decision consisted of the veteran's service medical 
records and a report of November 1970 VA audiological 
examination.  The veteran's service medical records reflect 
at the November 1967 entrance examination, audiometric 
testing in the left ear revealed the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
10
0
N/A
-5

As it appears that audiometric test was conducted in American 
Standards Associates (ASA) units, the hearing threshold 
levels in decibels are converted from ASA units to 
International Standards Organization (ISO) units in the below 
table:





HERTZ



500
1000
2000
3000
4000
LEFT
40
20
10
N/A
0

On the July 1970 separation examination, the veteran's left 
ear whispered voice hearing was 15/15.

At the October 1970 VA examination, audiometric testing in 
the left ear revealed the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
N/A
10

The December 1970 rating decision  

In the December 1970 rating decision, the RO denied the claim 
of entitlement to service connection for bilateral hearing 
loss.  In that decision, the RO determined that the evidence 
of record did not demonstrate evidence of a current hearing 
loss.

As noted above, the veteran filed to reopen his claim in 
August 2002.  Additional evidence that has been received 
since December 1970 will be discussed below.

Analysis

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to the aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the veteran must present evidence of a 
current hearing loss disability.

Evidence added to the record since the denial of service 
connection in December 1970 includes a report of a May 2003 
VA audiological examination.

At the May 2003 VA examination, audiometric testing in the 
left ear revealed the following: 






HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
30
30

Speech recognition testing in the left ear using the Maryland 
CNC Test was 98 percent.

Although new, the result of the May 2003 audiometric testing 
revealed no hearing loss disability per 38 C.F.R. § 3.385.  
None of the auditory thresholds in the relevant frequencies 
was 40 decibels or greater.  Only two of the five frequencies 
were 26 decibels or greater.  Also, the speech recognition 
score was above 94 percent.  This examination report does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim. Therefore, this examination report 
is not material to the central issue in this case, the 
existence of a current left ear hearing loss disability.

The Board has also considered the veteran's own assertion in 
his VA 21-526 (veteran's application for compensation and/or 
pension) in which he reported the existence of a left ear 
hearing loss.  The Board emphasizes that any statement by the 
veteran cannot be deemed material as defined under 38 C.F.R. 
§ 3.156.  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  To be "material" existing evidence must, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a). The veteran's lay assertion fails 
to meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Here, the record does not reflect that the 
veteran possesses medical training and expertise.

As a whole, the evidence received since the December 1970 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the December 1970 rating decision remains final 
and the appeal is denied.

Pertinent Law and Regulations for Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

This case involves the veteran's appeal of the initial 
assignment of disability ratings for the service-connected 
disabilities at issue.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned  38 C.F.R. § 4.7 (2005).



Rating for type II diabetes mellitus

Specific Schedular Criteria

A 20 percent disability rating is warranted for diabetes 
mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hyperglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).

Analysis

The diabetes mellitus is currently rated as 20 percent 
disabling under Diagnostic Code 7913.  The competent medical 
evidence shows that the veteran's diabetes mellitus requires 
insulin and a restricted diet.  In order for a higher rating 
to be granted, there must be evidence of restriction of 
activities.  In this case, there is no evidence of such a 
limitation.  In particular, the June 2005 VA diabetes 
mellitus examiner diagnosed type II diabetes mellitus with no 
activity restriction.  To the extent that the veteran is 
claiming employment impairment, that is, activity 
restriction, in his September 2004 VA Form 9, the veteran did 
not respond to the October 2004 VCAA letter and has not 
identified any medical evidence showing treatment or 
evaluation of diabetes mellitus.  Therefore, a rating in 
excess of the 20 percent evaluation for diabetes mellitus 
under Diagnostic Code 7913 is not applicable at any time 
during the period of the appeal.

The veteran claims that he has occasional blurred vision when 
his sugar is high.  Therefore, the matter of a separate 
rating for diabetic retinopathy has been raised.  In this 
case, the veteran underwent a VA eye examination in June 2003 
and the assessments included diabetes mellitus without 
diabetic retinopathy.  Thus, a separate rating for diabetic 
retinopathy under a diagnostic code pertaining to visual 
impairment is not warranted.

Rating for peripheral neuropathy

Specific Schedular Criteria

The veteran's service-connected right and left lower 
extremity peripheral neuropathy disabilities appear to be 
equal in severity, and the Board will discuss entitlement to 
increased ratings together.  The veteran's peripheral 
neuropathy disabilities have been rated by the RO under the 
provisions of Diagnostic Code 8521 (the external popliteal 
(common peroneal) nerve).

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8521 provides that mild 
incomplete paralysis in the external popliteal (common 
peroneal) nerve is rated as 10 percent disabling and that 
moderate incomplete paralysis is rated as 20 percent 
disabling.  Severe incomplete paralysis is rated as 30 
percent disabling.  Complete paralysis is rated as 40 percent 
disabling, and is manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005). 

Analysis

The veteran's neurologic disabilities of the lower 
extremities are each currently rated 10 percent disabling for 
mild incomplete paralysis under Diagnostic Code 8521.  Given 
the symptomatology reported below and the anatomical region 
affected, the Board finds that Diagnostic Code 8521 is the 
most appropriate diagnostic code.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate, and the Board finds that the objective evidence 
does not indicate such.  Accordingly, the Board will apply 
Diagnostic Code 8521 to the veteran's service-connected lower 
extremity disabilities.

At the May 2003 VA diabetes mellitus examination, the veteran 
complained of numbness and tingling in the extremities with a 
burning and pricking sensation on the top of the feet.  
Physical examination revealed that motor strength in the 
lower extremities was 5/5 and that sensation was decreased in 
the lower extremities, with the sensation in the feet being 
less than in the rest of the legs.  The examiner was unable 
to elicit deep tendon reflexes.  The examiner's diagnosis was 
mild early polyneuropathy of the feet.  

In sum, the polyneuropathy is in the feet, is manifested by 
decreased sensation, and has been described as being mild in 
nature.  Also, there is no evidence of decrease in muscle 
strength, foot drop, or limitation of motion of the toes.  
The above symptomatology is not consistent with a finding of 
moderate, incomplete paralysis of the external popliteal 
(common peroneal) nerve in either lower extremity, and a 
rating in excess of 10 percent is not applicable to either a 
left or right lower extremity foot neurologic disability at 
any time during the period of the appeal.

The Board does not believe that DeLuca v. Brown, 8 Vet. App. 
202 (1995) considerations apply to these issues, since the 
lower extremity disabilities involve neurological disability 
not musculoskeletal disability.  See also 38 C.F.R. §§ 4.40, 
4.45.  Indeed, virtually all of the factors encompassed in 38 
C.F.R. §§ 4.40 and 4.45 (pain, incoordination, fatigability 
and weakness) are to be contemplated in the schedular ratings 
for neurological disabilities.  

Rating for hearing loss

Specific Schedular Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2005).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2005).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2005).

Compensation is only payable for the combination of service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as if both disabilities were 
service-connected when there is hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear.  38 C.F.R. 
§ 3.383 (2005).

Analysis 

As explained above, the resolution of this issue involves 
determining the level of hearing acuity in the right ear.  

The May 2003 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
30
35
31
LEFT
25
20
30
30
26

Puretone threshold averages were 31 decibels in the right ear 
and 26 decibels in the left ear.  Speech discrimination 
scores at that time were 96 percent in the right ear and 98 
percent in the left ear.  Those finding reflect Level I 
hearing (0 to 41 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
in the right ear and, for VA rating purposes, Level I hearing 
in the nonservice-connected left ear.  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's right ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2005) [exceptional patterns of hearing impairment].  
However, the veteran's right ear hearing loss does not meet 
the criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in the right ear.  Therefore, the rating under 38 C.F.R. § 
4.85 is the correct rating under the regulations for this 
veteran.  

Application of 38 C.F.R. § 3.383 is not in order in the 
present case, as the veteran, as pointed out earlier, does 
not have a left ear hearing disability per 38 C.F.R. § 3.385.

In short, the medical evidence does not support a compensable 
evaluation for the veteran's right ear hearing loss under any 
pertinent criteria at any time during the period of the 
appeal.  

Rating for erectile dysfunction

Specific Schedular Criteria

A 20 percent disability rating is warranted for a penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2005).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (2005).



Analysis

The erectile dysfunction is currently rated as zero percent 
disabling.  The competent medical evidence indicates that the 
veteran does not have a penile deformity.  Specifically, the 
report of the May 2003 VA diabetes mellitus examination shows 
that an examination of the penis revealed no discharge, 
ulceration, or masses.  There were no masses in the scrotum, 
and the epididymis and testes were normal with no tenderness 
or masses.  A penile deformity was not otherwise noted on 
that physical examination.  Furthermore, the veteran has 
already been awarded special monthly compensation under 38 
U.S.C. §1114, subsection (k), 38 C.F.R. § 3.350(a), due to 
loss of use of a creative organ.  So the fact that he has 
erectile dysfunction has, to a large extent, already been 
taken into account.  Accordingly, a compensable rating is not 
applicable for erectile dysfunction at any time during the 
period of the appeal.

Fenderson, Extraschedular Consideration, and Reasonable Doubt

Based on the applicable symptomatology, there is no medical 
evidence of record that would support a different rating for 
any of the disabilities at issue at any time subsequent to 
the effective date of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  Ratings in excess of those 
currently assigned are provided for certain manifestations of 
the service-connected disorders on appeal but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his service-connected 
disabilities.  Although the veteran claims employment 
impairment, the VA examination reports did not note anything 
unusual about this case that would warrant the use of 
nonschedular criteria.  Accordingly, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.  
Thus, the RO was correct in not referring this case to the 
Director of Compensation and Pension.

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Criteria for special monthly compensation

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C.A. § 
1114(a) through (j) or (s).  When there is entitlement under 
38 U.S.C.A. § 1114(l) through (n) or an intermediate rate 
under (p), such additional allowance is payable for each such 
anatomical loss or loss of use existing in addition to the 
requirements for the basic rates, provided the total does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(o).  
The limitations on the maximum compensation payable under 
this paragraph are independent of and do not preclude payment 
of additional compensation for dependents under 38 U.S.C.A. § 
1115, or the special allowance for aid and attendance 
provided by 38 U.S.C.A. § 114(r).  38 U.S.C.A. § 1114(k), 38 
C.F.R. § 3.350(a).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l), 38 C.F.R. § 3.350(b).

The veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 C.F.R. § 3.352(a).

Additional special monthly compensation is also payable where 
the veteran has a single service-connected disability rated 
as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

The veteran is currently service connected for erectile 
dysfunction and in receipt of SMC at level "k" for the loss 
of use of a creative organ only.  He has not stated why he 
believes he is entitled to a higher rate of SMC.

He is entitled to additional SMC at level "k" for each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, complete organic aphonia with constant inability 
to communicate by speech.  In this case, the competent 
medical evidence reflects that the veteran has not lost at 
least the use of a foot, a hand, or both buttocks, and that 
he does not have blindness in an eye with at most having only 
light perception, deafness of both ears (having an absence of 
air and bone conduction), or complete organic aphonia with an 
inability to communicate by speech due to service-connected 
disability.  In that regard, as noted above, the report of 
the May 2003 VA audiological examination shows that the 
veteran does not have deafness of both ears.  Moreover, the 
report of the June 2003 VA eye examination reveals that the 
veteran has 20/40 uncorrected vision bilaterally without 
diabetic retinopathy.  Furthermore, the reports of the 
various VA examinations do not reflect loss of use of a foot, 
a hand, or both buttocks due to a service-connected 
disability, or suggest aphonia, much less aphonia attributed 
to a service-connected disability. 

As for a level of SMC higher than any granted pursuant to 
level "k", the evidence must show that SMC for at least 
level "l" is warranted.  In the absence of evidence of loss 
of use of hand or one foot, or of blindness in one eye having 
only light perception, there is no evidence that the veteran 
has suffered anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is blind in both eyes.  Also, 
the competent medical evidence reflects that the veteran is 
not permanently bedridden and is not so helpless as to be in 
need of regular aid and attendance.  Specifically, as noted 
above, his diabetes mellitus is not manifested by restriction 
of activities.

Moreover, the veteran does not have a service-connected 
disability rated as 100 percent disabling.  Therefore, he is 
not entitled to consideration of SMC on the basis of being 
permanently housebound.

Finally, if the veteran's contention is that the SMC award is 
inadequate to compensate him for his loss of a creative 
organ, the Board notes that the rate of SMC is set by law.  
38 U.S.C.A. § 1114(k).  The veteran has been awarded the 
amount set by statute.  As a matter of law, a higher rate of 
SMC may not be granted.  Since the law is dispositive of this 
issue, the veteran's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Pertinent laws and regulations on effective dates

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The applicable laws and regulations governing the 
effective dates for compensation provide that the effective 
date is the date following separation from active service, if 
the claim is received within one year after separation from 
service; otherwise, the effective date is based on the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective 
date of an award of disability compensation based on new and 
material evidence that is not service medical records and is 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on new and material evidence 
that is service medical records shall be the date of 
evaluation (since it is considered that these records were 
lost or mislaid) or the date of receipt of claim on which the 
prior evaluation was made, whichever is later, subject to the 
rules on original claims filed within one year after 
separation from active service.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(2).  The effective date based on a reopened 
claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  The date 
of receipt is the date on which VA receives a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1 (2005).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  Id.  Upon receipt of an informal claim 
and if a formal claim has been filed, an application form 
will be forwarded to the claimant for execution.  Id.  The 
date of claim will be the date of receipt of the informal 
claim if a formal claim is filed within a year from the date 
that the application was sent to the claimant.  Id.  38 
U.S.C.A. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2005).  Appellate review of an RO decision is 
initiated by a timely filed notice of disagreement and 
completed by a timely filed substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2005).  A substantive appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2005).  It must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  

Analysis - earlier effective date for grant of service 
connection
 
In the December 1970 rating decision, service connection for 
bilateral hearing loss was denied.  The veteran was notified 
of the rating decision in December 1970 and given his 
appellate rights.  He did not file an appeal on the denial of 
service connection for bilateral hearing loss.

His claim of service connection for bilateral hearing loss 
that was received by the RO on August 14, 2002, constituted a 
reopened claim.  As such, when the RO granted service 
connection for right ear hearing loss, the earliest possible 
date for the assigned effective date was August 14, 2002, the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q).  

The record does not reflect, nor does the veteran allege, 
that there was another claim, formal or informal, submitted 
during the period between when the December 1970 denial 
became final and the August 14, 2002, claim.  Accordingly, 
there is no basis in the law for an effective date prior to 
August 14, 2002, for the grant of service connection for 
right ear hearing loss.

	(CONTINUED ON NEXT PAGE)




		ORDER

New and material evidence has not been received with regard 
to a claim of entitlement to service connection for left ear 
hearing loss, and the benefit sought on appeal as to that 
claim remains denied.

An initial evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial compensable evaluation for right ear hearing loss 
is denied.

An initial compensable evaluation for erectile dysfunction is 
denied.

A higher rate of SMC for loss of use of a creative organ is 
denied.

Entitlement to an effective date prior to August 14, 2002, 
for the grant of service connection for right ear hearing 
loss is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


